Title: To Thomas Jefferson from Benjamin Hawkins, 11 December 1801
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Fort Adams 11th. december 1801
          
          We expect to commence our conference with the Choctaws tomorrow, they have met us today and informed us they would be then ready. From present appearances we shall obtain permission to open the road towards Nashville. As soon as our commission terminates here I shall go to Tookaubatche on the Creek agency about 500 miles, General Pickens will accompany me on his way home, and General Wilkinson will attend to his military duties untill the best period for convening the Creeks, which will be sometime the last of april, I believe it not practicable to do it sooner. On this subject the Commissioners will write to the Secretary of War.
          Governor Claiborne has been well received at Natchez and his deportment such as to entitle him to the confidence of the well disposed in his government; among whom I find some very estimable characters. The inhabitants are in a state of uncertainty about the rights to their lands, altho they do not admit that they are so, or that a right derived from the officers of Spain during the exercise of their temporary government can be made void. The placing the acquisition of rights to Lands on a sure footing would tend greatly to the peace and prosperity of the Territory and the sooner this is done the better by the adjustment of the conflicting claims between Georgia and the United States and establishing a mode of granting out the Vacant land.
          I shall send you by the first safe conveyance a map of the river Tennessee, with the notes and courses taken by me as I descended that river, I have it now complete within one day.
          With the sincerest wishes for your present and future welfare I have the honour to be My dear Sir your obedient Servant
          
            Benjamin Hawkins
          
        